Order granting plaintiff’s motion to vacate a dismissal of the complaint at Trial Term upon condition of the payment of taxable costs modified by striking therefrom the condition, and as thus modified the order, so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant. The imposition of terms was improvident under the facts and circumstances which were brought to the attention of the trial court and the Special Term. Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ., concur.